Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 07 July 2022, has been entered and the Remarks therein, filed 09 August 2022, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over Liu et al. in view of Sukenik et al., necessitated by Applicants’ amendment received 09 August 2022, specifically, amended claims 1 and 13. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
Claims 1-20 are pending.
Claims 6-8 and 17-19 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species. Election was made without traverse in a telephonic communication held on 28 June 2022 in response to the Restriction/Election Office Action telephonically requested on 27 June 2022.
Claims 1-5, 9-16 and 20 are rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application claims benefit of 62/888,032, 08/16/2019.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1-5, 9-16 and 20 have the effective filing date of 16 August 2019.

Specification
	The objection to the disclosure, with regard to the Abstract containing unacceptable terminology and typographical/grammatical errors in the Non-Final Office Action mailed 07 July 2022, is withdrawn in view of Applicants' amendment received 09 August 2022, in which a replacement abstract was filed.

Claim Objections
	The objection to Claim 13, in the Non-Final Office Action mailed 07 July 2022, is withdrawn in view of Applicants' amendment received 09 August 2022, in which the cited claim was amended.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The rejection of Claims 10 and 12 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 07 July 2022, is withdrawn in view of Applicants’ argument or amendment received 09 August 2022, in which claim 12 was amended.
It is noted that Applicant agrees with the Examiner’s interpretation of the term ‘about’ for the purpose of compact prosecution. That is, that the word ‘about’ means: near in time, number, degree etc.; approximately (Remarks filed 09 August 2022, pg. 8, para. 1). For the purpose of quantitative application, the term ‘about’ will be interpreted to mean ± 10%.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1-5, 9-16 and 20 under 35 U.S.C. §103 as being unpatentable over Salim et al. as evidenced by Yatirajula et al. in view of Tenney et al., in the Non-Final Office Action mailed 07 July 2022, is withdrawn in view of Applicants' amendment received 09 August 2022. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-4, 9, 11-15 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Liu et al. ((2014) Biores. Technol. 167: 367-375) in view of Sukenik et al. ((1988) Biomass 15: 187-199).
[This rejection cited in view of Applicant’s amendment.]

Liu et al. addresses some of the limitations of claims 1 and 13, and the limitations of claims 2, 3, 4, 9, 11, 12, 14, 15 and 20.
Regarding claims 1, 3, 4, 11, 13, 14 and 15, Liu et al. shows a study in which a flocculation method was developed to harvest target microalgae with self-flocculating microalgae induced by decreasing pH to just below isoelectric point (pg. 367, Abstract). The microalgal cells were grown in a glass column photobioreactor (pg. 368, column 1, para. 4). Scenedesmus sp. (S. sp.), Chlorella zofingiensis and C. vulgaris were used in the described study (pg. 368, column 1, para. 2 thru 3). The glass tube was shaken thoroughly for 30s as soon as the pH had been adjusted and then allowed to stand at room temperature for 10 min (pg. 368, column 2, para. 1). Surface charge is an influence factor on flocculation. Flocculation happens when positively charged flocculants or their products neutralize charged microalgal cells (pg. 369, column 2, para. 1). The self-flocculating microalgae, including S. sp., achieved maximum flocculation at pH 4.5 (pg. 369, column 1, para 5 and pg. 370, Fig. 1b [Claims 1 and 13- A method comprising: containing an algae water slurry in a cultivation vessel, the algae water slurry comprising algae cells, water, and algae nutrient media, wherein the algae cells are selected from a group which includes a Scenedesmus sp; cultivating the algae water slurry for a predetermined period of time] [Claim 1- autoflocculating the algae cells by driving the cultivated algae water slurry toward an isoelectric point of the algae cells] [Claim 13- modifying a surface charge of the algae cells by controlling solution conditions of the algae water slurry, thereby autoflocculating the algae cells] [Claims 3 and 14- autoflocculating the algae cells comprises altering a pH value of the algae water slurry] [Claims 4 and 15- altering the pH value of the algae water slurry comprises reducing the pH] [Claim 11- the algae cells are one or more of unicellular and multicellular]).

Liu et al. does not specifically show that Scenedesmus sp. is unicellular, with regard to claim 11.
An American English encyclopedia reads: Scenedesmus dimorphus is a freshwater unicellular green algae in the class Chlorophyceae.

Regarding claim 2, Liu et al. shows that the zeta potentials of microalgal cells in original growth medium and in deionized water (in the latter after centrifugation and resuspension) were measured within a pH range of 1.5–5.0 (pg. 368, column 2, para. 4 [Claim 2- determining a zeta potential of the algae cells prior to autoflocculating]).
Regarding claims 9 and 20, the flocs and the growth medium were separated after flocculation (pg. 369, column 1, para. 2 [Claims 9 and 20- separating the autoflocculated algae cells from the water and the algae nutrient media]).
Regarding claim 12, all microalgae were grown in BG-11 medium containing the following components: NaNO3; K2HPO4∙3H2O; MgSO4∙7H2O; CaCl2∙2H2O; NaCO3; FeCl3∙6H2O; citric acid, and 1 ml of microelements composed of H3BO3, MnCl2∙4H2O, ZnSO4∙7H2O, Na2MoO4∙2H2O, CuSO4∙5H2O, Co(NO3)2∙6H2O in 1000 ml acidified water (pg. 368, column 1, para. 3 [Claim 12- the water is selected from a group which includes synthetic seawater]).

Compare to Applicant’s description of synthetic seawater in the instant specification: “The synthetic seawater may, for example, be prepared by dissolving salts into fresh water” (originally-filed specification, pg. 5, lines 25-26).

Liu et al. does not show: 1) the algae water slurry has an initial salinity of about 7% by weight [Claims 1 and 13]; and 2) the algae cells are selected from a group that includes Scenedesmus dimorphus [Claims 1 and 13].

Sukenik et al. addresses some of the limitations of claims 1 and 13.
Sukenik et al. shows the flocculation of microalgae in brackish and sea waters. Flocculation is an essential step in the concentration and harvesting of microalgae from aquatic media (pg. 187, Abstract [nexus to Liu et al.] [autoflocculation of microalgae]). Two marine microalgal species were selected for the flocculation study: lsochrysis galbana, and the non-motile green alga Chlorella stigmatophora. Both species were grown batch wise in artificial sea water enriched with KNO3, KH2PO4, FeCl3, EDTA, thiamine-HCI, biotin, vitamin B12 and trace metals (pg. 189, para. 1 [nexus to Liu et al.] [water with salts as synthetic seawater, flocculation of Chlorella sp.]).
Regarding claims 1 and 13, the flocculant dosages required for removing over 90% of the algae from suspensions were found to increase linearly with salinity as expressed in ionic strength (pg. 187, Abstract). The extreme chemical conditions of marine water (salinity up to 36 g/liter, ionic strength of 0·7 M and high concentrations of magnesium, calcium and sulphate ions) impose special problems in the flocculation of marine and brackish water microalgae (pg. 190, para. 4 [36 g/liter = 3.6g/100ml = 3.6%] [Claims 1 and 13- the algae water slurry has an initial salinity of about 7% by weight]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method comprising autoflocculating cultivated algal cells by reducing pH, as shown by Liu et al., by utilizing an algae water slurry with an initial salinity of about 7% by weight [Claims 1 and 13], with a reasonable expectation of success, because Sukenik et al. shows that the flocculation of microalgae can occur in brackish or sea water, and that flocculation was found to increase linearly with salinity (as expressed in ionic strength). Sukenik et al. teaches that marine water can have a salinity of 3.6%. Therefore, it would have been obvious to one of ordinary skill in the art (and one would have been motivated) to have increased the initial salinity of the algal water slurry to about 7% by weight, because flocculation of microalgae increases with increasing salinity (MPEP 2143 (I)(G)). 
One of ordinary skill in the art would have been motivated to have made that modification, because combining increased salinity and decreased pH as an autoflocculation strategy would potentially have an additive or synergistic effect with regard to the efficiency of autoflocculating microalgae, thereby optimizing the recovery of microalgal cells from the slurry.
It would have been further obvious to have used Scenedesmus dimorphus in the method [Claims 1 and 13], with a reasonable expectation of success, because, barring a showing of criticality for the specific limitation (i.e., S. dimorphus), it would have been obvious to have used Scenedesmus dimorphus in the autoflocculation method shown by Liu et al., which shows the use of Scenedesmus sp. microalgae in said method (MPEP 2144.05 (II)(A) and (III)(A)). 
Even in the absence of Liu et al., it would have been obvious to have modified the surface charge of the algae cells by controlling solution conditions of the algae water slurry [Claim 13], because this limitation is considered to be a naturally occurring (inherent) result of performing the method as instantly claimed (MPEP 2111.04 (I)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 5, 10 and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Liu et al. in view of Sukenik et al., as applied to claims 1-4, 9, 11-15 and 20 above, and further in view of Salim et al. ((2014) J. Biotechnol. 174: 34-38) as evidenced by Yatirajula et al. ((2019 June) Heliyon 5(e01845): 1-7).
[Salim et al. and Yatirajula et al. cited in the Non-Final Office Action mailed 07 July 2022.]
[This rejection cited in view of Applicant’s amendment.]

Liu et al. in view of Sukenik et al., as applied to claims 1-4, 9, 11-15 and 20 above, do not show: 1) sparging carbon dioxide into the algae water slurry to alter the pH [Claims 5 and 16]; and 2) the predetermined period of time is in the range of about 12 hours to about 5 weeks [Claim 10].

Salim et al. as evidenced by Yatirajula et al. addresses the limitations of claims 5, 10 and 16.
Salim et al. shows a mechanism behind the autoflocculation of the unicellular green microalgae Ettlia texensis. Ettlia texensis is an autoflocculating green microalga that can be used for bio-flocculation of other microalgae to facilitate harvesting (pg. 34, Title and Abstract). Ettlia texensis and Chlorella vulgaris were obtained from the University of Göttingen, Germany. The composition of the freshwater medium and the medium preparation protocol were previously described. The freshwater medium used for E. texensis contained KNO3, NaH2PO4·2H2O and KH2PO4. The cultivation was performed in a fully-controlled photo-bioreactor in batch mode with continuous illumination, which was autoclaved prior to the inoculation of the microalgae (pg. 35, column 1, para. 2-3 [nexus to Liu et al.] [autoflocculation of unicellular green microalgae, water comprising salts as synthetic seawater]). 
Regarding claims 5 and 16, the reactor was stirred at 300 rpm, the temperature was set at 26◦C and the pH was controlled at 6.5 by CO2 addition (pg. 35, column 1, para. 3 [nexus to Liu et al.] [autoflocculation at reduced pH] [Claims 5 and 16- sparging carbon dioxide into the algae water slurry to alter the pH]).

Compare to Applicant’s description of the autoflocculation process in the instant specification with regard to the pH: “The CO2 reduces the pH to as low or lower than about 6.0, and thus modifies the surface charge of the algae cells 200, which drives the slurry toward the isoelectric point to cause the algae cells 200 to autoflocculate (spec., pg. 7, lines 3-5). In addition, the specification recites: “Additional or alternate algal sources can include one or more microalgae of the…Chlorella,…species” (spec., pg. 4, lines 32-33 thru pg. 5, line 1 and line 20).

Regarding claim 10, Salim et al. as evidenced by Yatirajula et al. shows that samples of C. vulgaris and E. texensis were taken at the end of stationary phase (pg. 36, Fig. 1 legend [Claim 10- the predetermined period of time is in the range of about 12 hours to about 5 weeks]).

Salim et al. does not show the time it takes for the cultivation of E. texensis and C. vulgaris cells to reach stationary phase, as the predetermined period of time, with regard to claim 10.
	Yatirajula et al. shows that Chlorella vulgaris cultured at 25oC under continuous illumination showed an exponential phase of growth of up to 8 days and then a stationary phase of growth from 8 days to 15 days (pg. 1, Abstract), by way of addressing the limitations of claim 10.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method comprising autoflocculating cultivated algal cells by reducing pH, as shown by Liu et al. in view of Sukenik et al., as applied to claims 1-4, 9, 11-15 and 20 above, by sparging carbon dioxide into the algae water slurry to alter the pH [Claims 5 and 16], as shown by Salim et al., with a reasonable expectation of success, because Salim et al. shows a method for autoflocculating microalgae at a reduced pH, which is the method, shown by Liu et al. (MPEP 2143 (I)(G)).
Even in the absence of Salim et al., it would have been understood by one of ordinary skill in the art that sparging a liquid medium with carbon dioxide would control or alter (by reducing) the pH (MPEP 2144 (I)). Therefore, it would have been obvious to one of ordinary skill in the art to have done so (MPEP 2143 (I)(G)). 
One of ordinary skill in the art would have been motivated to have made that modification, because altering the pH by sparging CO2 into the algae water slurry would be a convenient way to alter pH, because the growth of microalgae would necessarily require a supply of carbon dioxide, as the microalgae utilize CO2 for their photosynthetic metabolic needs.
It would have been further obvious to have set the predetermined period of time in a range of about 12 hours to about 5 weeks [Claim 10], as shown by Salim et al. as evidenced by Yatirajula et al., depending on the volume of algae water slurry to be used in the autoflocculation method. Liu et al. shows a study which involves a small volume of algae water slurry (20ml) (Liu et al., pg. 368, column 2, para. 1); therefore, the cultivation time required to observe autoflocculation is not long (10 min). Salim et al. shows the cultivation of microalgae in a fully-controlled photobioreactor (4L) (Salim et al., pg. 35, column 1, para. 3); therefore, a longer period of time would be required to observe autoflocculation. Therefore, it would have been obvious to one of ordinary skill in the art to have scaled up the study, shown by Liu et al., in order to have observed the autoflocculation of microalgae in a large volume of algae water slurry (containing a greater number of microalgae) over a longer period of time, as shown by Salim et al. as evidenced by Yatirajula et al. (MPEP 2143 (I)(G) and MPEP 2144 (I)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 7-9, filed 09 August 2022, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered, but are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claims 1 and 13 were amended.

1. Applicant remarks (pg. 9, para. A) that the cited references are not understood to disclose, teach, or suggest the element of ", wherein the algae water slurry has an initial salinity of about 7% by weight and the algae cells are selected from the group consisting of Neochloris oleoabundans, Scenedesmus dimorphus, Euglena gracilis, Phaeodactylum tricornutum, Pleurochrysis carterae, Prymnesium parvum, Tetraselmis chui, Chlamydomonas reinhardtii, and any combination thereof," as recited by independent claims 1 and 13. None of Salim, Yatirajula, nor Tenney disclose whatsoever any of the starting salinity of an algae slurry, the specific algae species, or a combination of the two. Accordingly, the applied references, either alone or in combination, are not understood to disclose, teach, or suggest the features of independent claims 1 and 13, which are believed to be in condition for allowance.
However, in response to Applicant, this argument is moot in view of the references cited in the 103 rejection cited above.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651   

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631